PER CURIAM.
In accordance with Smith v. State, 598 So.2d 1063 (Fla.1992), holding Pope v. State, 561 So.2d 554 (Fla.1990) be applied retrospectively to sentences imposed prior to April 26, 1990, defendant Bobby Johnson’s extended sentence, issued where the trial court failed to set forth written reasons supporting the enhanced sentence ordered, is vacated. The cause is hereby remanded to the trial court with instructions that Johnson be sentenced within the *945recommended sentencing range with no possibility of departure.